Appeal by an employer and its insurance carrier from an award made by the Workmen’s Compensation Board to claimant for injuries found to be accidental. Claimant was employed as a carpet layer. Previous to the incident involved here he had some symptoms of a gastric ulcer but his condition cleared up from time to time. On the day of the alleged accident he had to lift and move some heavy objects in order to lay a carpet, and pull and haul the latter into position. While doing some part of this work he felt acute pain in the pit of his stomach. It later developed on the same day that he suffered from a perforated gastric ulcer that required surgical treatment. The medical testimony is conflicting as to whether claimant’s work caused the perforation. The issue was factual, as was also the issue of whether claimant’s injury was accidental; and the board’s determinatoin of these issues, with substantial evidence to sustain it, was conclusive. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.